Citation Nr: 0100758	
Decision Date: 01/11/01    Archive Date: 01/17/01

DOCKET NO.  99-16 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased evaluation for amputation of the 
left thumb, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel
INTRODUCTION

The veteran had active service from August 1942 to September 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 1999 RO rating decision that denied an increased 
evaluation for amputation of the left thumb (rated 
20 percent).


REMAND

Service documents show that the veteran underwent amputation 
of the left thumb during enemy action in the Philippines when 
struck by shell fragments.  Surgical disarticulation at the 
metacarpal-phalangeal joint was performed.  The report of his 
VA medical examination in January 1999 indicates that the 
amputation was at the "PIP" (proximal interphalangeal) 
joint.  The Board notes that there is no such joint in the 
thumb, which has 2 phalanges and therefore only one 
interphalangeal joint.  See 38 C.F.R. § 4.71a, Plate III 
(2000).  A private medical report dated in April 1999 
indicates that the amputation involved the joint of the first 
metacarpal and proximal phalanx.  The rating is based on the 
veteran being right-handed and the criteria for a higher 
rating of 30 percent for amputation of the left thumb require 
metacarpal resection.  The evidence is unclear as to whether 
or not there is resection of the first metacarpal of the left 
hand.  The veteran argues that amputation was at the 
metacarpal-multangular junction, and that there is no bone, 
only skin, in the stump area of his hand.  Moreover, he 
argues that he is now right-handed because his left hand has 
been so disabled over the years; but that, originally, he was 
left-handed.  Under the circumstances, there is a VA duty to 
provide the veteran with a medical examination to determine 
the severity of his left thumb disorder, that is, the precise 
level of amputation.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified at 38 U.S.C.A. § 5103).

At a hearing in September 1999, the representative submitted 
correspondence that essentially alleges CUE (clear and 
unmistakable error) in the October 1945 and November 1947 RO 
rating decisions that assigned 10 and 20 percent evaluations 
for the amputation of the left thumb, effective from 
September 1945 and April 1946, respectively.  This claim is 
"inextricably intertwined" to the claim being considered in 
this appeal and both claims should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA medical examination to determine the 
severity of the left thumb amputation.  
All indicated studies, including X-rays 
of the left thumb, should be performed 
and all clinical findings reported in 
detail.  The examiner should specifically 
note whether there is any resection of 
the first metacarpal of the left hand and 
support his or her conclusion with a 
discussion of the medical evidence in 
this case.  In addition, the examiner 
should render an opinion as to the 
natural dominance prior to the injury of 
the veteran's right or left hand.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report. 

2.  After the above development, the RO 
should review the claim for an increased 
evaluation of the left thumb amputation 
and adjudicate the claim of whether the 
October 1945 and November 1947 RO rating 
decisions contained CUE for assigning 10 
and 20 percent evaluations for the left 
thumb amputation, effective from 
September 1945 and April 1946, 
respectively.  

3.  If action remains adverse to the 
veteran, an appropriate supplemental 
statement of the case should be sent to 
the veteran and his representative.  They 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.  They should be advised that a 
substantive appeal must be submitted with 
regard to any new issue in order to have 
that matter reviewed with this appeal.  
38 C.F.R. § 20.302(c) (2000).


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


